DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 6a, 7a, 7b, 7c, and 8 include grayscale images.  According to MPEP 608.01:
Legibility includes ability to be photocopied and scanned so that suitable reprints can be made and paper can be electronically reproduced by use of digital imaging and optical character recognition. This requires a high contrast, with black lines and a white background. Gray lines and/or a gray background sharply reduce photo reproduction quality.  
Applicants are advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claim 14 is objected to because of the following informalities:  “a display device a plurality of display positions” (lines 2-3) should presumably read “a display device providing a plurality of display positions” or something similar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “a display device” (line 2) and “the display” (line 9).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether each term is intended to refer to the same claim element or whether each term refers to a different claim element.  Dependent claim 17 recites similar language and is similarly rejected.  Dependent claims 15-16 and 18-20 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 5, 7, 11, 13-14, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Visocnik, US 2004/0048646 A1 (hereinafter Visocnik).

Regarding Claim 1:  Visocnik discloses a gaming machine comprising:
a display providing a plurality of display positions (Visocnik, the game symbols are displayed at the display in a game matrix 20 representing five reels 22a-e, each reel having three rows thus defining a 3.times.5 game display matrix 20 [0078] and [Fig. 1]); and
a game controller comprising at least one processor and a memory storing a plurality of instructions (Visocnik, a controlling game processor programmed to, when prompted, control the display to display at least three, and up to six, reels each in a spinning mode concluding at a stopped mode whereat a plurality of reel symbols are displayed on said reels defining a matrix of coordinates occupied by symbols and defining a winning or a losing base game outcome [0012]), which, when executed, cause the at least one processor to at least:
select a plurality of symbols for display at the plurality of display positions based on one or more random numbers generated by a random number generator, the plurality of symbols forming a base outcome (Visocnik, display to display at least three, and up to six, reels each in a spinning mode concluding at a stopped mode whereat a plurality of reel symbols are displayed on said reels defining a matrix of coordinates occupied by symbols [0012]),
evaluate the base outcome for a first outcome that presents a base award (Visocnik, if a winning base game outcome is obtained, the processor controls award issuing means to issue the award, e.g. game credits, for each winning outcome [0012]),
control the display to reveal an object on the display in response to the base outcome including the first outcome (Visocnik, the processor, upon initiation of the bonus sequence controls the display to assign and display a bonus symbol at a game matrix coordinate in one or an overlaid or underlaid configuration with any symbol displayed on the game matrix; the coordinate for the bonus symbol may be randomly selected or may be based upon the 
determine an activation action of the object on the display (Visocnik, the improvement includes programming the processor to sense the occurrence of a predetermined bonus triggering event which may be a combination of symbols, count of value of previous wagers (referred to in the industry as "coin in"), time, based on a number of outcomes of distinct base games or other event; in response to sensing said triggering event, the processor is configured to initiate a bonus sequence, which includes (i) re-configuring the game for at least one free game play [0013]; upon a certain trigger condition the processor 12 would be programmed to move the visiting symbol onto one of the reels 22a-e during the segue (i.e. the display reels spin) and thus the visiting symbol becoming part of the reels symbols and being added to the data structure 18 as a selectable game symbol that may be positioned at a coordinate of the matrix 20 as part of an outcome of a free game [0119]), 

evaluate the modified outcome for a second outcome (Visocnik, for the games played during the bonus sequence, the presence of the Mouse affects the award offered to the player [0013]), and
award a second award in response to the modified outcome including the second outcome (Visocnik, the Mouse may have two properties, of being wild and of multiplying the prizes when substituting in a win combinations; thus the Mouse would not only act as wild but also as a multiplier; the Mouse may be selectable during each spin of the free games, for example the Mouse may have either the property of being Wild, or of awarding a fixed prize or of awarding an additional free game [0013]).

Regarding Claims 5, 11, and 18:  Visocnik further discloses wherein the instructions, when executed, cause the at least one processor to predetermine at least one of the one display position and the respective symbol (Visocnik, the copy of the bonus symbol may be displayed as overlying/underlying the original game symbol at those coordinates on the matrix 20 or may replace the original game symbol [0116]).

Regarding Claim 7:  Visocnik discloses a method of awarding a game on a gaming machine having 1) a display, the display providing a plurality of display positions, and ii) a game controller, the game controller comprising at least one processor and a memory, the memory storing one or more sequences of instructions, which, when executed, cause the at least one processor to initiate the game, the method comprising:
displaying on the display a plurality of symbols selected at the plurality of display positions based on one or more random numbers generated by a random number generator, the plurality of symbols forming a base outcome of the game (Visocnik, display to display at least three, and up to six, reels each in a spinning mode concluding at a stopped mode whereat a plurality of reel symbols are displayed on said reels defining a matrix of coordinates occupied by symbols [0012]);
revealing on the display an object in response to the base outcome including a triggering event (Visocnik, the processor, upon initiation of the bonus sequence controls the display to assign and display a bonus symbol at a game matrix coordinate in one or an overlaid or underlaid configuration with any symbol displayed on the game matrix; the coordinate for the bonus symbol may be randomly selected or may be based upon the coordinate of a triggering, base game symbol or the position may be fixed for the start of the bonus sequence; for example, the bonus symbol may be "Mouse" which is displayed as a "ghost" or watermark symbol at the assigned coordinate such that the game symbol occupying the same coordinate is not obscured; for the games played during the bonus sequence, the presence of the Mouse affects the award offered to the player [0013]; as a yet further feature of the present invention a visiting game symbol may be positioned on the display 10 but outside the matrix 20, thus not forming part of the selectable set of game symbols stored in the data structure 18, and from which the processor 12 selects game symbols to form free games outcomes; upon a certain trigger condition the processor 12 would be programmed to move the visiting symbol onto one 
animating the object being moved to one display position of the plurality of display positions, thus replacing a respective symbol at the one display position (Visocnik, the bonus symbol 24 may be repositioned in a fanciful animation during the segue [0092]), and 
forming a modified outcome, in response to receiving an activation action of the object (Visocnik, for the games played during the bonus sequence, the presence of the Mouse affects the award offered to the player [0013]; upon a certain trigger condition the processor 12 would be programmed to move the visiting symbol onto one of the reels 22a-e during the segue (i.e. the display reels spin) and thus the visiting symbol becoming part of the reels symbols and being added to the data structure 18 as a selectable game symbol that may be positioned at a coordinate of the matrix 20 as part of an outcome of a free game; the visiting symbol would become integral part of the reel it moved to and would spin off the display in the same manner as other game symbol that are displayed in spinning mode on the reels 22a-e [0119]); and
presenting an award based on the modified outcome (Visocnik, the Mouse may be selectable during each spin of the free games, for example the Mouse may have either the property of being Wild, or of awarding a fixed prize or of awarding an additional free game [0013]).

Regarding Claims 13 and 20:  Visocnik further discloses wherein the base outcome awards a base award (Visocnik, if a winning base game outcome is obtained, the processor controls award issuing means to issue the award, e.g. game credits, for each winning outcome 

Regarding Claim 14:  Visocnik discloses a non-transitory computer-readable medium comprising one or more sequences of instructions, for conducting a game on a gaming system including a display device a plurality of display positions, and a game controller, the one or more sequences of instructions, which, when executed, cause the game controller to:
select a plurality of symbols for display at the plurality of display positions based on one or more random numbers generated by a random number generator, the plurality of symbols forming a base outcome of the game (Visocnik, display to display at least three, and up to six, reels each in a spinning mode concluding at a stopped mode whereat a plurality of reel symbols are displayed on said reels defining a matrix of coordinates occupied by symbols [0012]);
evaluate the base outcome for a triggering event (Visocnik, if a winning base game outcome is obtained, the processor controls award issuing means to issue the award, e.g. game credits, for each winning outcome [0012]);
in response to the base outcome including the triggering event, reveal on the display an object (Visocnik, the processor, upon initiation of the bonus sequence controls the display to assign and display a bonus symbol at a game matrix coordinate in one or an overlaid or underlaid configuration with any symbol displayed on the game matrix; the coordinate for the bonus symbol may be randomly selected or may be based upon the coordinate of a triggering, base game symbol or the position may be fixed for the start of the bonus sequence; for 
determine a presence of an activation action at the object (Visocnik, the improvement includes programming the processor to sense the occurrence of a predetermined bonus triggering event which may be a combination of symbols, count of value of previous wagers (referred to in the industry as "coin in"), time, based on a number of outcomes of distinct base games or other event; in response to sensing said triggering event, the processor is configured to initiate a bonus sequence, which includes (i) re-configuring the game for at least one free game play [0013]; upon a certain trigger condition the processor 12 would be programmed to move the visiting symbol onto one of the reels 22a-e during the segue (i.e. the display reels spin) and thus the visiting symbol becoming part of the reels symbols and being added to the data structure 18 as a selectable game symbol that may be positioned at a coordinate of the matrix 20 as part of an outcome of a free game [0119]);

evaluate the modified outcome for a second outcome (Visocnik, for the games played during the bonus sequence, the presence of the Mouse affects the award offered to the player [0013]); and
in response to the modified outcome including the second outcome, determine a game outcome award based on the modified outcome (Visocnik, the Mouse may have two properties, of being wild and of multiplying the prizes when substituting in a win combinations; thus the Mouse would not only act as wild but also as a multiplier; the Mouse may be selectable during each spin of the free games, for example the Mouse may have either the property of being Wild, or of awarding a fixed prize or of awarding an additional free game [0013]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6, 10, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Visocnik in view of Castro et al., US 2015/0087403 A1 (hereinafter Castro).

Regarding Claims 4, 10, and 17:  Visocnik disclose the invention as recited above.  Visocnik fails to explicitly disclose wherein the instructions, when executed, cause the at least 
In related art, Castro teaches wherein the instructions, when executed, cause the at least one processor to present the object on the display without displaying the plurality of display positions on the display before the object being moved (Castro, the virtual object(s) 1170 are displayed on the inclined touchscreen display 1130 awaiting input indicative of a touch gesture from the player to provide movement attributes to the system to determine an animation for projecting the virtual object 1170 (e.g., the dice) from the inclined touchscreen display to the primary display screen [0063] and [Fig. 11B]).
Visocnik discloses a method and improved electronic gaming device of the type including an electronic display, means for accepting wagers to play a series of game plays and a controlling game processor programmed to, when prompted, control the display to display at least three, and up to six, reels each in a spinning mode concluding at a stopped mode whereat a plurality of reel symbols are displayed on said reels defining a matrix of coordinates occupied by symbols and defining a winning or a losing base game outcome (Visocnik [0012]).  Based upon the symbol combinations along enabled pay lines or scattered on the display, winning outcomes are obtained (Visocnik [0012]).  If a winning base game outcome is obtained, the processor controls award issuing means to issue the award, e.g. game credits, for each winning outcome (Visocnik [0012]).  The improvement includes programming the processor to sense the occurrence of a predetermined bonus triggering event which may be a combination of symbols, count of value of previous wagers (referred to in the industry as "coin in"), time, based on a number of outcomes of distinct base games or other event (Visocnik [0013]).  In response to sensing said triggering event, the processor is configured to initiate a bonus sequence, which includes (i) re-configuring the game for at least one free game play (Visocnik [0013]).  That is, during the bonus sequence, the processor will select and control the display to display a series of new games without the player making any additional wagers until termination of the bonus 
The coordinate for the bonus symbol may be randomly selected or may be based upon the coordinate of a triggering, base game symbol or the position may be fixed for the start of the bonus sequence (Visocnik [0014]).  For example, the bonus symbol may be "Mouse" which is displayed as a "ghost" or watermark symbol at the assigned coordinate such that the game symbol occupying the same coordinate is not obscured (Visocnik [0014]).  For the games played during the bonus sequence, the presence of the Mouse affects the award offered to the player (Visocnik [0014]).  The Mouse may be Wild to complete any base game or free game winning outcome, may provide scatter pays based upon other game symbols occupying the same symbol coordinate, e.g. if the Mouse occupies the same coordinate as a cheese symbol, the combination of cheese symbols displayed pays for scatters as award is obtained (Visocnik [0014]).  The Mouse may have a set of properties that may be in addition or at exclusion of its other properties (Visocnik [0014]).  For example the Mouse may have two properties, of being wild and of multiplying the prizes when substituting in a win combinations (Visocnik [0014]).  Thus the Mouse would not only act as wild but also as a multiplier (Visocnik [0014]).  Further the properties of the Mouse may be selectable during each spin of the free games, for example the Mouse may have either the property of being Wild, or of awarding a fixed prize or of awarding an additional free game (Visocnik [0014]).
Still further, the bonus symbol may interact with activator symbols to start an additional feature that may be displayed in a fanciful manner to define additional awards e.g. the Mouse symbol may interact with an activator symbol shown as a "Pulley" which would start a feature of lowering "Curtains" over some of the game symbols and the player via a touch screen interface selecting one or more of the game symbols covered by a curtain unveiling so feature symbols and defining awards (Visocnik [0020]).

It would have been obvious to one of ordinary skill in the art to combine the method of interacting with bonus symbols using a touch screen as disclosed by Visocnik with the method of using a touch gesture from the player to provide movement attributes to the system to determine an animation for projecting the virtual object as taught by Castro in order to attract players using entertaining and exciting machines.

Claims 6, 12, and 19:  Visocnik disclose the invention as recited above.  Visocnik fails to explicitly disclose wherein the instructions, when executed, cause the at least one processor to determine the activation action from at least one of a direction of motion of the object and a strength of motion of the object.
Castro teaches wherein the instructions, when executed, cause the at least one processor to determine the activation action from at least one of a direction of motion of the object and a strength of motion of the object (Castro, transfer an object of the wagering game from a first display screen to a second display screen based on a speed and direction of a touch gesture received on the first display screen or to transfer an object from the second display screen to the first display screen [0056]).
Visocnik discloses a method and improved electronic gaming device of the type including an electronic display, means for accepting wagers to play a series of game plays and a controlling game processor programmed to, when prompted, control the display to display at least three, and up to six, reels each in a spinning mode concluding at a stopped mode whereat a plurality of reel symbols are displayed on said reels defining a matrix of coordinates occupied by symbols and defining a winning or a losing base game outcome (Visocnik [0012]).  Based upon the symbol combinations along enabled pay lines or scattered on the display, winning outcomes are obtained (Visocnik [0012]).  If a winning base game outcome is obtained, the processor controls award issuing means to issue the award, e.g. game credits, for each winning outcome (Visocnik [0012]).  The improvement includes programming the processor to sense the occurrence of a predetermined bonus triggering event which may be a combination of symbols, count of value of previous wagers (referred to in the industry as "coin in"), time, based on a number of outcomes of distinct base games or other event (Visocnik [0013]).  In response to sensing said triggering event, the processor is configured to initiate a bonus sequence, which includes (i) re-configuring the game for at least one free game play (Visocnik [0013]).  That is, during the bonus sequence, the processor will select and control the display to display a series 
The coordinate for the bonus symbol may be randomly selected or may be based upon the coordinate of a triggering, base game symbol or the position may be fixed for the start of the bonus sequence (Visocnik [0014]).  For example, the bonus symbol may be "Mouse" which is displayed as a "ghost" or watermark symbol at the assigned coordinate such that the game symbol occupying the same coordinate is not obscured (Visocnik [0014]).  For the games played during the bonus sequence, the presence of the Mouse affects the award offered to the player (Visocnik [0014]).  The Mouse may be Wild to complete any base game or free game winning outcome, may provide scatter pays based upon other game symbols occupying the same symbol coordinate, e.g. if the Mouse occupies the same coordinate as a cheese symbol, the combination of cheese symbols displayed pays for scatters as award is obtained (Visocnik [0014]).  The Mouse may have a set of properties that may be in addition or at exclusion of its other properties (Visocnik [0014]).  For example the Mouse may have two properties, of being wild and of multiplying the prizes when substituting in a win combinations (Visocnik [0014]).  Thus the Mouse would not only act as wild but also as a multiplier (Visocnik [0014]).  Further the properties of the Mouse may be selectable during each spin of the free games, for example the Mouse may have either the property of being Wild, or of awarding a fixed prize or of awarding an additional free game (Visocnik [0014]).
Still further, the bonus symbol may interact with activator symbols to start an additional feature that may be displayed in a fanciful manner to define additional awards e.g. the Mouse symbol may interact with an activator symbol shown as a "Pulley" which would start a feature of lowering "Curtains" over some of the game symbols and the player via a touch screen interface 
Gaming machines, such as slot machines, video poker machines and the like, have been a cornerstone of the gaming industry for several years (Castro [0004]).  Generally, the popularity of such machines with players is dependent on the likelihood (or perceived likelihood) of winning money at the machine and the intrinsic entertainment value of the machine relative to other available gaming options (Castro [0004]).  Where the available gaming options include a number of competing machines and the expectation of winning at each machine is roughly the same (or believed to be the same), players are likely to be attracted to the most entertaining and exciting machines (Castro [0004]).  Shrewd operators consequently strive to employ the most entertaining and exciting machines, features, and enhancements available because such machines attract frequent play and hence increase profitability to the operator (Castro [0004]).  Therefore, there is a continuing need for gaming machine manufacturers to continuously develop new games and improved gaming enhancements that will attract frequent play through enhanced entertainment value to the player (Castro [0004]).  Castro teaches wherein a player can operate or interact with the wagering game using these touch screen buttons or other input devices such as the buttons 20 shown in FIG. 1 (Castro [0031] and [Fig. 1]).  In one embodiment, the virtual object(s) 1170 are displayed on the inclined touchscreen display 1130 awaiting input indicative of a touch gesture from the player to provide movement attributes to the system to determine an animation for projecting the virtual object 1170 (e.g., the dice) from the inclined touchscreen display to the primary display screen (Castro [0063])
It would have been obvious to one of ordinary skill in the art to combine the method of interacting with bonus symbols using a touch screen as disclosed by Visocnik with the method of using a touch gesture from the player to provide movement attributes to the system to determine an animation for projecting the virtual object as taught by Castro in order to attract players using entertaining and exciting machines.

There are no prior art rejections against claims 2-3, 8-9, and 15-16.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,809,307 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they differ slightly in the wording of similar limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/WERNER G GARNER/            Primary Examiner, Art Unit 3715